ORDER
PER CURIAM.
Roger Fears (Movant) appeals from the denial of his motion to withdraw his guilty plea filed pursuant to Rule 29.07(d). Mov-ant pleaded guilty to arson in the second degree in violation of Section 569.050, RSMo 2000, and was sentenced to a suspended sentence of fifteen years’ imprisonment and placed on probation, which was revoked. Movant contends the motion court erred in denying his Rule 29.07(d) motion.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).